UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 AmCOMP INCORPORATED (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THIS FILING CONSISTS OF AN AGENT ALERT SENT BY THE REGISTRANT TO ITS AGENTS ON JANUARY 10, 2008. Dear AmCOMP Agent, As our valued business partner, we want you to know that today AmCOMP signed a definitive agreement to be acquired by Employers Holdings, Inc. (“EMPLOYERS®”) (NYSE: EIG).The agreement is for EMPLOYERS to acquire 100% of AmCOMP’s outstanding stock and its subsidiaries for $12.50 a share.The transaction, which is subject to regulatory approvals and customary closing conditions, is expected to be completed by the end of the second quarter of 2008.You may view the announcement press releases and more details about the transaction at the following links: http://amcomp.com/ or http://employers.com/ This transaction provides many benefits to our stockholders, employees and you.First of all, it is a good fit.Our companies share many things in common, including our focus on small, main street businesses and medium hazards; a commitment to providing a local presence for a nationally-run business; disciplined underwriting and profitability.But most important of all, we share a common basic belief that our people and our customer service orientation to our single line of insurance – workers’ compensation are the keys to our success.Like us, EMPLOYERS believes it is better to be very good at one thing than to be average at many. Our combined entity will be actively writing business in 25 states, including California and Nevada.There is virtually no overlap in our markets and we believe this will enable the Company to grow its top premium line.The Company’s insurance subsidiaries, Employers Insurance Company of Nevada and Employers Compensation Insurance Company, are rated A- (Excellent) by the A.M. Best Company. So what happens next?We believe the transaction, which has been approved by both Boards of Directors but requires approval by AmCOMP stockholders and regulatory agencies, will close in four to six months.During this time, we will remain focused on our customers as well as day-to-day operations. What does this mean to you?EMPLOYERS is “stepping into our shoes”.For you, it will be business as usual.In fact, we are counting on you to keep the submissions flowing and to write even more business with us.We will continue to work hard to provide you with customer service which exceeds your expectations.As always, you and our policyholders are our first priority. Sincerely, /s/ Debra Cerre-Ruedisili AmCOMP will file a proxy statement with the Securities and Exchange Commission.INVESTORS AND SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT WHEN IT BECOMES AVAILABLE, BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION.Investors and security holders may obtain a free copy of the proxy statement (when available) and other documents filed by the Company at the Securities and Exchange Commission’s website at www.sec.gov.The proxy statement and such other documents may also be obtained for free from the Company by directing such request to the Company, Attention: George E. Harris, Secretary, AmCOMP Incorporated, 701 U.S. Highway One, North Palm Beach, Florida 33408, Telephone: (561) 840-7171. The Company and its directors, executive officers and other members of its management and employees may be deemed to be participants in the solicitation of proxies from its stockholders in connection with the proposed transaction.Information concerning the interests of the Company’s participants in the solicitation is set forth in the Company’s proxy statements and Annual Reports on Form 10-K, previously filed with the Securities and Exchange Commission, and in the proxy statement relating to the transaction when it becomes available.
